DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
In response to applicant’s arguments regarding Figures 1 and 4-7 also applying the species II, the examiner agrees that the pump structure other than the species I cam design is included in species II, and that there is some overlap in design of the deformed sections between species I and II. However, the grooves of the species II cam are substantially smaller than those of the cam of species I, and the relationship between the radius of the grooves and the radius of the roller is only described with respect to species I.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridges” must be shown or the feature(s) canceled from the claim(s). The drawings do not clearly show what portions of the cam are “ridges”.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a surface of the cam”, and then later recites “a surface of the cam again”. It is unclear because Figure 8 only appears to show one continuous surface of the cam.
Claims 1, 3, and 4 recite “cam ridge” and “cam ridges”. However, the Specification, Drawings, and Claims have not made it clear what specific portions of the cam constitute “ridges”. Based on the overall description, it appears that the “ridges” comprise the entire surface of the cam, but it is not clearly set forth or illustrated in the Drawings. For example, claim 3 states that the deformed sections are on the ridge, but claim 4 also states that the cam tops are on the ridge.
Claims 2-5 and 7 refer to “the surface of the cam”, which is unclear because two surfaces of the cam have been introduced previously in claim 1, as discussed above.
Claim 5 recites that the metering stroke pressurizes the fuel. However, the metering stroke is performed with the metering valve open to spill out fuel without pressurizing (according the standard operation and explicit description in applicant’s Specification), rendering the claimed version of the metering stroke unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osuka et al (U.S. Patent 5,277,156).
Regarding claim 1, Osuka teaches a fuel injection pump (5; Figure 2) to pressurize and inject fuel (Col. 2, lines 49-51; Col. 4), the fuel injection pump comprising: a cam (32) configured to rotate about a rotational axis of the cam and that includes a cam ridge (each half of the cam may be interpreted as a ridge [applicant's specification and drawings to not make it clear which portion is considered a "ridge"])(Col. 4, line 58 to Col. 5, line 16); a housing (20) capable of being supplied with lubricating oil and that includes a cam chamber (30) that houses the cam and a sliding chamber (chamber housing spring 27 in Figure 2) communicated to the cam chamber (Col. 4, lines 14-18 and 58-68); a roller (33) configured to be in contact with and rotate on a surface of the cam (Col. 4, lines 58-68); a shoe (34, 35) that is in contact with and configured to slide on a surface of the roller on a side opposite to the cam and configured to reciprocate in the sliding chamber by rotation of the cam (Col. 4, line 58 to Col. 5, line 5); a plunger (23) configured to reciprocate with the shoe (Col. 4, lines 32-41 and 58-61); a cylinder that houses the plunger (23) and includes a pump chamber (24) 
Regarding claim 2, Osuka discloses the invention of claim 1 as discussed above, and Osuka teaches that a pressure angle is an angle of a common normal line between the cam and the roller relative to an axis of the sliding chamber (inherently present), and the groove or the protrusion which is the deformed section (32c) is formed such that, when the cam rotates, a change rate of the pressure angle in a state where the roller moves on the deformed section provided on the surface of the cam is larger than a change rate of the pressure angle in a state where the roller moves on a part of the surface of the cam except for the deformed section (this is a natural result of the geometry of the deformed section 32c in comparison to the remaining portions of the cam surface, given the more abrupt changes in slope in the deformed section 32c relative to those of the remaining portions of the cam surface [illustrated in Figure 2]).
Regarding claim 3, Osuka discloses the invention of claim 1 as discussed above, and Osuka teaches that the cam includes a plurality of the cam ridges (left half of cam and right half of cam, in Figure 2), and the deformed section (32c) is formed on each of the cam ridges (See Figure 2).
Regarding claim 4, Osuka discloses the invention of claim 1 as discussed above, and Osuka teaches the cam includes two cam tops (far left and right points of cam in Figure 2), each of which is an apex of the cam ridge, at one side and at another side in the radial direction (See Figure 2), respectively, and the deformed section is formed on a cam bottom which is the surface of the cam at a center between the two cam tops (See Figure 2).
Regarding claim 5, Osuka discloses the invention of claim 1 as discussed above, and Osuka teaches that a process of the pressurizing and the feeding of the fuel includes a suction stroke, a metering stroke, a compression stroke, and a discharge stroke (the four phases are described in Col. 5, lines 39-66), the plunger (23) is configured to increase a volume of the pump chamber and to cause the pump chamber to inhale fuel in the suction stroke (Col. 5, lines 39-43), the plunger is configured to decrease a volume of the pump chamber and to discharge the fuel with metering of the fuel in the metering stroke (Col. 5, lines 43-51), and the deformed section (32c) is formed on the surface of the cam in an area in which the roller is in contact with the surface of the cam in the suction stroke (approaching BDC and at BDC, as shown in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osuka et al (U.S. Patent 5,277,156).
Regarding claim 7, Osuka discloses the invention of claim 1 as discussed above, and Osuka teaches that the deformed section is the groove which extends in the direction of the rotational axis of the cam in a part of the surface of the cam (See 32c in Figure 2), and teaches that a curvature radius of the deformed portion (R1) is predetermined for the design, but does not teach a specific relationship between the curvature radius of the deformed portion and a radius of the roller.
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of Osuka by making a relationship between the curvature radius r of the deformed portion and the radius R of the roller in a range of R < r < Rx30, since applicant has not disclosed that this relationship solves any stated problem or is for any particular purpose and it appears that the pump would perform equally with or without this relationship. 
For clarity, applicant's Specification merely states that "the squeeze effect obtained by the deformed section 4 becomes larger as the curvature radius r of the deformed section 4 is closer to the radius R of the roller 5” and “That is, the formation and the holding of the oil film between the shoe 6 and the roller 5 by the squeeze effect enables the cam 3 and the 25 roller 5 to be in the rolling state steadily", which does not have anything to do with the recited range R < r < Rx30 (the recited relationship actually suggests using r and R which are not even close to one another). Additionally, Figure 2 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747